PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/663,320
Filing Date: 28 Jul 2017
Appellant(s): Simpson et al.



__________________
Joseph M. Butscher
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/25/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/6/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In response to argument I. A. (pg. 10-12 of Brief) and IV. A (pg. 17-19 of Brief):
Appellant argues that Michaud does not teach “non-abrasive media”, and further teaches away from “non-abrasive media” thus making any further combination with Holland improper.   Appellant argues that Michaud expressly teaches away from a non-abrasive media since abrasive media is taught in a preferred embodiment.  The examiner disagrees, and notes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Michaud has explicitly taught that the refining method can occur “with or without any abrasive media” / “with or without the addition of powdered abrasives” (col 3 lines 60-66, col 4 lines 52-61). As Michaud does not criticize, discredit, or otherwise discourage non-abrasive media, but instead offers systems without abrasive media as a suitable embodiment, the examiner maintains that it would not teach away from non-abrasive media.  Applicant further argues that “Michaud only discloses use of the abrasive media, or alternatively no such media at all”.  The examiner maintains that as embodiments of Michaud are taught in absence of abrasive media, the media therein (or a portion thereof) still being applied during the removal of the conversion coating in such alternative embodiments is adequately interpreted as 
In response to argument I. B-C. (pg. 12-16 of Brief) and IV. B-C (pg. 20-23 of Brief):
Appellant argues that secondary reference Krienke teaches away from conversion coating, and because Michaud has taught that the refinement process involves forming a conversion coating, the combination is inappropriate because it would involve modifying Krienke with a conversion coating.  The examiner disagrees with Appellant’s interpretation of the prior art / combination and argument because it fails to considered that Michaud only temporarily uses the conversion coating as a softer material to aid refinement by its removal.  Contrary to Appellant’s position, Michaud does not require the conversion coating be retained following such refinement, and in fact explicitly teaches the objects that had undergone refinement will generally be treated to remove remaining conversion coating from the metallic surface (See, for example, col 2 lines 62-65).  As Michaud does not require the retention of the conversion coating following refinement, but actually teaches its removal, it would not conflict with, or improperly modify the teaching of Krienke.  Krienke has only criticized the presence of conversion 
  In response to argument II+ III., (pg. 16-17 of Brief) and V+VI. (pg. 24 of Brief): As to these remaining dependent claims they remain rejected as no additional separate arguments are provided.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NATHAN H EMPIE/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        
Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712   

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.